Citation Nr: 1002826	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for coronary artery 
disease (CAD).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a 
cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and wife
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to July 1964.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
June 2007 (the Veteran and his wife did not present any 
testimony at that time with respect to the issues currently 
on appeal).  A transcript of the hearing is associated with 
the claims file.  In August 2007 and in July 2009 these 
issues were remanded for additional development and for due 
process reasons.

The matters of service connection for hypertension, CAD and 
residuals of a right CVA based on de novo review are being 
REMANDED to the RO.  VA will notify the Veteran/his attorney 
if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed December 1996 rating decision denied 
service connection for hypertension, CAD, and residuals of a 
CVA.  

2.  Evidence received since the December 1996 RO decision, 
particularly the medical opinions of Dr. Sewell, a VA 
physician, and Dr. Bowman, a private cardiologist, bears 
directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
of service connection for hypertension, CAD, and residuals of 
a CVA.



CONCLUSIONS OF LAW

1.  The December 1996 RO decision that denied service 
connection for hypertension, CAD, and residuals of a CVA is 
final based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2009).

2.  Evidence received since the December 1996 rating decision 
is new and material, and the claims of service connection for 
hypertension, CAD, and residuals of a CVA may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the matters 
at hand.  However, inasmuch as this decision grants the 
benefits addressed, there is no reason to belabor the impact 
of the VCAA on the matters, as any VCAA-mandated notification 
omission or duty-to-assist failure is nonprejudicial.

Service connection for hypertension, CAD, and residuals of a 
CVA was denied by a December 1996 rating decision on the 
basis that there was no evidence that any such disorder was 
incurred in or aggravated by the Veteran's military service.  
The Veteran was notified of the decision that same month; he 
did not file a notice of disagreement with the decision 
within a year of notification. 

The evidence of record at the time of the December 1996 
rating decision included the Veteran's service treatment 
records (STRs) which documented two episodes of dizziness 
associated with vision problems and shaking hands in July 
1961 and March 1962 while doing physical training.  There 
were two additional episodes of dizziness only.  Provisional 
diagnoses included rule out heart disease.  There were also 
two documented complaints of chest pain associated with 
cough.  Chest X-rays in service were normal.  A May 1980 
private medical treatment record noted a six year history of 
"spells of blackouts with headaches anytime and anyplace" 
with associated cold sweats and negative work-up.  On 1996 VA 
examination the Veteran reported a history of headaches from 
1962 to 1982; it was noted that he was hospitalized in 1967 
for evaluation of "dizzy spells."

Private and VA records showed a history of two myocardial 
infarctions in the 1980s and a CVA in 1991.

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Specifically, under 38 
C.F.R. § 3.156(a), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The present claim for benefits was filed in June 2000.  The 
Veteran contends that the instances of dizziness and fainting 
documented in his STRs were symptoms of undiagnosed 
hypertension and CAD which led to his CVA in 1991.  

Evidence received since the 1996 denial includes a June 2000 
VA examination report prepared by J. K. Sewell, M.D., which 
notes that the Veteran "has an interesting history of 
'blackouts' and headaches in the service and then later in 
life a series of heart attacks and a stroke.  I would suggest 
that these other problems ought to be the focus of his 
disability claim, possibly to make some connection between 
the 'blackouts' (differential might include migraine or 
seizure or even transient ischemic attacks).  I would 
recommend requesting a neurologic examination when it comes 
to the C&P [compensation and pension examination] actually 
being done."  In addition, the Veteran submitted a February 
2009 written statement from G. A. Bowman, M.D., who has been 
his treating cardiologist for several years.  Dr. Bowman 
opines that the Veteran had "multiple risk factors for 
cerebrovascular disease, including hypertension and 
dyslipidemia.  These precursors of cerebrovascular disease 
I'm sure existed and coincided with his time in service.  In 
that regard, I think a case can be made for connecting his 
cerebrovascular disease and subsequent neurologic deficits to 
time in service."

After careful longitudinal review of the evidence presented, 
the Board finds that the new medical evidence received since 
December 1996, particularly the medical opinions of Drs. 
Sewell and Bowman indicating that the Veteran's hypertension, 
CAD and CVA originated in service, is material.  This 
evidence is significant because as it tends to show a 
relationship between the Veteran's current hypertension, CAD, 
and residuals of CVA and his service.  Consequently, the 
claims must be reopened.


ORDER

The appeal to reopen claims of service connection for 
hypertension, CAD, and residuals of a CVA is granted.





REMAND

A review of the evidence reveals that the reopened claims for 
service connection require further evidentiary development.  
As the medical evidence described above suggests a 
relationship between service and his hypertension, CAD, and 
residuals of a CVA, a VA examination to ascertain the 
etiology of these disorders is necessary.

A January 2001 VA examination report noted that the Veteran 
receives disability retirement from the Social Security 
Administration (SSA) for residuals of his CVA.  The record 
does not reflect that VA sought to secure copies of the 
Veteran's SSA records.  In Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held, in essence, that records 
pertaining to SSA disability claims in the possession of SSA 
are constructively in possession of VA (see 38 C.F.R. 
§ 3.201), and that if VA does not seek to secure such records 
from SSA, it violates its duty to assist the Veteran under 
38 U.S.C.A. § 5107(a).  In Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held, in essence, that only 
relevant  SSA records must be obtained, and that the legal 
standard for relevance requires VA to examine the information 
it has related to the medical records and if there exists a 
reasonable possibility that the records could help the 
Veteran substantiate his claim for benefits, the duty to 
assist requires VA to obtain the records.  In the instant 
case, the basis for the SSA disability benefits award is 
unknown; however, given the nature/gravity of the 
disabilities at issue, it is reasonable to assume that they 
were considered in the award.  Furthermore, there is a 
reasonable possibility that medical records considered by SSA 
may contain information pertaining to the etiology of the 
disabilities at issue.  Consequently, the Board concludes 
that SSA records are relevant to the matters at hand, and 
must be secured.   

The Veteran's most recent VA treatment records pertaining to 
the disabilities at issue are dated in 2005.  Updated records 
of VA treatment for these disabilities may contain pertinent 
information, are constructively of record, and must be 
secured.  

Finally, VA medical records, including a March 2004 annual 
physical, reveal that for a number of years the Veteran has 
received private medical treatment in the Pueblo, Colorado, 
area from (1) family practice physician Dr. Eifert and (2) 
cardiologist Dr. Boerner.  Further, a February 2009 statement 
from Dr. Bowman indicates that he has treated the Veteran for 
several years.  Records of the identified private treatment 
are likely to contain pertinent information, and must be 
secured for the record.  The Board notes that development for 
the private treatment records will require the Veteran's 
cooperation.  

The Veteran is advised that governing regulation (38 C.F.R. 
§ 3.158(a)) provides that where evidence requested in 
connection with an original or reopened claim is not 
furnished within a year of the request, the claim is to be 
considered abandoned.  The Veteran is further advised that 
ultimately it is his responsibility to ensure that private 
medical records sought are associated with his claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the complete 
clinical records of any VA treatment 
records the Veteran has received since 
July 2005 for hypertension, CAD, or 
residuals of CVA at the Pueblo, CO CBOC 
and/or the Denver, CO VAMC.

2.  After obtaining any necessary 
authorization and identifying information 
from the Veteran, obtain his complete 
records pertaining to the disabilities at 
issue from:

(a)  Dr. Greg A. Bowman, 1600 N. 
Grand Ave., Suite 500, Pueblo, CO  
81003;

(b)  Dr. Boerner; and

(c)  Dr. Eifert.

3.  The RO should also secure for the 
record copies of the complete SSA records 
pertaining to the Veteran, to include all 
medical records considered in any 
determination on his claim for SSA 
disability benefits.  If such records are 
unavailable, it should be so noted for the 
record (with an explanation of the reason 
why they are unavailable).  The RO should 
review the records received from SSA, and 
arrange for any further development 
suggested by the information therein 
(e.g., if they identify any further 
pertinent treatment-providers, secure the 
records of such treatment).
 
4.  The RO should thereafter arrange for 
the Veteran to be scheduled for a VA 
examination (including neurology 
examination, if appropriate) by an 
appropriate physician, to determine the 
likely etiology of his hypertension, CAD, 
and CVA.  All indicated tests and studies 
should be performed.  After examination of 
the Veteran and review of the record, 
including the Veteran's STRs and post-
service treatment records, particularly 
those pertaining to complaints of 
headaches, periods of dizziness, and 
blackouts, as well as the medical opinions 
of Drs. Sewell and Bowman, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or higher) that any current 
hypertension, coronary artery disease, or 
the cerebrovascular accident in 1991 is 
related to an event or incident in 
service.  All opinions are to be 
accompanied by a clear explanation of 
rationale, with reference to supporting 
evidence in the record (as indicated).

5.  Thereafter, readjudicate the Veteran's 
claims.  If any of these benefits sought 
on appeal remains denied, the RO should 
issue an appropriate supplemental 
statement of the case , and afford the 
Veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


